J-S04043-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF C.L.H.                :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: A.M.S., NATURAL MOTHER        :    No. 1161 WDA 2015

                Appeal from the Order Entered July 13, 2015
              in the Court of Common Pleas of Warren County,
                   Orphans’ Court, at No(s): AN 9 of 2015

BEFORE:    BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                 FILED JANUARY 27, 2016

     A.M.S. (Mother) appeals from the order of July 13, 2015, which

granted the petition of Warren County Children and Youth Services (CYS) to

terminate the parental rights of Mother and J.G.H. (Father)1 to their

daughter, C.L.H. (Child). We affirm.

     The trial court summarized the history of the case as follows.

           CYS’s involvement with Mother and Father began while
     Mother was pregnant. Mother and Father were homeless most
     of Mother’s pregnancy. [Child] was born [in October 2014]. The
     family obtained temporary housing at the Faith Inn. The Faith
     Inn terminated that housing on November 14, 2014 because
     Father engaged in underage drinking and brought additional
     people to the shelter without permission.         The paternal
     grandmother informed CYS she would care for [Child]. The
     paternal grandmother also informed CYS that her landlord
     refused to allow Mother and Father on the premises. While
     [Child] was in the custody of Mother and Father, both parents
     showed minimal interaction with [Child] and fed [Child] at
     intervals as long as nine hours.



1
  Father’s appeal from the termination order was voluntarily discontinued by
order of September 4, 2015.

*Retired Senior Judge assigned to the Superior Court.
J-S04043-16


             The incident at McDonald’s Restaurant on November 15,
     2014 led to the removal of [Child] from the custody of Mother
     and Father.       The paternal grandmother brought [Child] to
     McDonald’s to allow Mother and Father to visit with the child.
     The paternal grandmother left to attend a theater production.
     Father left to go to the BiLo grocery store. While Father was not
     present, Mother placed [Child], in an unsecured manner, on the
     table and began to read text messages on Father’s phone. One
     witness in a prior proceeding stated that Mother reached over
     [Child] to retrieve Father’s phone, became engrossed in reading
     messages, and appeared to be inattentive to the baby. Due to
     Mother’s neglect, [Child] fell off the table and onto the floor.
     [Child] suffered two parietal skull fractures and an overlying
     hematoma. When an ambulance arrived, Mother and Father
     initially resisted transporting [Child] to Warren General Hospital.
     Subsequently, Warren General Hospital transferred [Child] to
     Pittsburgh Children’s Hospital.

            In response, the District Attorney’s Office charged Mother
     with simple assault and endangering the welfare of children.
     Mother pled guilty to endangering the welfare of children on June
     19, 2015. The [c]ourt sentenced Mother, on the same day as
     her guilty plea, to “stand committed to a State Correctional
     Institution for a minimum period of twelve (12) months to a
     maximum period of thirty-six (36) months.” Mother’s transport
     to a state correctional institution would occur after the
     termination of parental rights hearing.      The sentence court
     entered an additional condition that Mother would have no
     contact or communication with [Child] unless approved by the
     dependency court.

           During Mother’s time in the Warren County Prison
     (hereinafter “Prison”), she demonstrated troubling behavior.
     From November 20, 2014 to July 13, 2015, Mother served 237
     days in Prison. She spent 53 days in general population and 184
     days in isolation or detox cells. Mother engaged in 17 instances
     of misconduct; she induced herself to vomit and flung the vomit
     around her cell, urinated on the floor, ate paint chips,
     intentionally hit her head against the walls, tried to push past
     guards, kicked other inmates, and destroyed property. Prison
     personnel explained that Mother would always escalate very
     minor conflicts until it resulted in her receiving time in isolation



                                    -2-
J-S04043-16


     or detox cells. The most serious escalation resulted in prison
     personnel placing Mother in a restraint chair. Mother took her
     anti-depressant medication during this time. Aside from a one
     month period when Mother did not engage in misconduct,
     Mother had numerous write-ups throughout her stay in Prison.
     Her conduct frequently resulted in disciplinary action by Prison
     personnel, which limited her privileges to have visitors.

            Mother obtained her release from Prison for one day on
     January 18, 2015 because a friend was willing to let her stay
     with him. She spent that day harassing Father, resulting in her
     re-incarceration. After January 18, 2015 but before June 19,
     2015, Mother could have obtained her release from Prison again
     if she could obtain housing. She has no connection to her father
     because he is incarcerated. The maternal grandmother cannot
     provide for Mother due to the lack of resources, health problems,
     past drug use, and unwillingness to help care for [Child]. The
     paternal grandmother also refuses to help Mother. Mother also
     does not have any stable peer supports. Transitional housing
     sources refuse to accept Mother due to prior misconducts.
     Therefore, Mother remained in Prison because she had no place
     to stay prior to sentencing.

                                    ***

           Mother did not have the same opportunities [as Father]
     regarding [Child] because of her misconduct during her
     incarceration. Mother’s misconduct in Prison was the cause of
     her lack of interaction with [Child]. Additionally, Mother also lost
     custody of [Child] less than a month into [Child]’s life. [] Mother
     worked on learning the materials regarding parenting as
     required in the Family Service Plan. However, Mother was very
     distracted and would shift conversation to her relationship with
     Father. Mother alternated between expressing anger toward
     Father and wanting to reignite a relationship with Father. When
     CYS caseworkers redirected Mother back to the topic of caring
     for [Child], Mother would still speak about [Child] regarding the
     connection to Father.

           Mother’s obsessive conduct regarding Father, even during
     court proceedings, led the [c]ourt to order an evaluation of
     Mother. Mother had average intelligence, a borderline working



                                    -3-
J-S04043-16


      memory, and serious maladaptive behavior problems.              Carl
      Longosky, a licensed psychologist in Pennsylvania, testified as an
      expert in this matter.       The expert explained that Mother’s
      problems would result in her difficulty in caring for herself, much
      less a child. Mother’s poor memory would create difficulties in
      maintaining her own health because she has cardiac problems
      that require care. The poor memory would also cause problems
      with regular care of the child. Mother would also need to re-
      enter treatment for her past trauma and maladaptive disorders,
      which would require considerable oversight to ensure Mother’s
      commitment to treatment. Mother also requires treatment for
      ADHD, anxiety, anger management, and impulse management.
      Furthermore, Mother would require ongoing parenting training
      and supervision. She has a substantial sentence to serve and
      failed to adjust to the local prison.

Orphans’ Court Opinion, 8/27/2015, at 1-6 (citations and unnecessary

capitalization omitted).

      On June 15, 2015, CYS filed a petition to terminate Mother’s parental

rights under 23 Pa.C.S. § 2511(a)(1), (2), and (5). The orphans’ court held

a hearing on the petition on July 13, 2015. On that same date, the court

entered a decree terminating Mother’s parental rights under subsections

2511(a)(2) and (5). On July 27, 2015, Mother timely filed a notice of appeal

and statement of errors complained of on appeal. The orphans’ court filed

its opinion on August 27, 2015.

      Mother presents the following questions on appeal.

      1.    Whether the trial court erred and /or abused its discretion
      in involuntarily terminating Mother’s parental rights where such
      determination was against the weight of the evidence and was
      not supported by clear and convincing evidence?




                                     -4-
J-S04043-16


     2.     Whether the trial court erred and/or abused its discretion
     in terminating Mother’s parental rights … when Mother was
     incarcerated the entire seven months preceding filing of the
     Petition, utilized the services and programs available to her while
     incarcerated, made progress with those services and programs,
     attempted to contact the Child through the Caseworker, and
     whose sentence is not of such a length that her inability to
     presently care for the Child cannot be remedied in the near
     future?

     3.     Whether the trial court erred and/or abused its discretion
     in terminating Mother’s parental rights … where little or no
     efforts were provided by CYS to facilitate visitation and/or
     reunification between Mother and Child?

     4.    Whether the trial court erred and/or abused its discretion
     in terminating Mother’s parental rights … where CYS refused to
     permit visitation with Mother during her incarceration due to her
     alleged poor behavior, where Mother was not provided with any
     mental health or anger/impulse management counseling and
     where a psychological evaluation determined Mother would be
     capable of caring for or learning to care for the Child if Mother
     was given anger/impulse management counseling?

     5.    Whether the trial court erred and/or abused its discretion
     in determining there was sufficient evidence that termination of
     Mother’s parental rights would best serve the developmental,
     physical, and emotional needs and welfare of the Child?

     6.    Whether the trial court erred and/or abused its discretion
     in terminating Mother’s parental rights where the record was
     void of any studies or evaluations as to whether any parent-child
     bond exists between Mother and Child and where there was not
     clear and convincing evidence that the Child would not be
     harmed by the termination of Mother’s parental rights?

Mother’s Brief at 5 (suggested answers omitted).

     We consider Mother’s questions mindful of the following.

          In cases involving the termination of a parent’s rights, our
     standard of review is limited to determining whether the order of



                                    -5-
J-S04043-16


      the trial court is supported by competent evidence, and whether
      the trial court gave adequate consideration to the effect of such
      a decree on the welfare of the child.

             Absent an abuse of discretion, an error of law, or
      insufficient evidentiary support for the trial court’s decision, the
      decree must stand…. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court’s decision is supported by competent evidence.

In re C.W.U., Jr., 33 A.3d 1, 4 (Pa. Super. 2011) (internal quotations and

citations omitted).

      Our courts apply a two-part analysis in considering termination of

parental rights.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re P.Z., 113 A.3d 840, 850 (Pa. Super. 2015) (quoting In re L.M., 923
A.2d 505, 511 (Pa. Super. 2007)).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements




                                     -6-
J-S04043-16


within a reasonable time following intervention by the state may properly be

considered unfit and have his parental rights terminated.” In re Z.P., 994
A.2d 1108, 1118 (Pa. Super. 2010) (quoting In re B.L.L., 787 A.2d 1007,

1013 (Pa. Super. 2001)).

      “Imprisonment is but one factor the trial court must consider in

analyzing a parent’s performance.”       In re E.A.P., 944 A.2d 79, 83 (Pa.

Super. 2008). “While incarcerated, a parent is expected to utilize whatever

resources are available to him while in prison in order to foster a continuing

close relationship with his children.    Parents are required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities.” Id. (internal citation and quotation marks omitted).

      The governing statute provides as follows, in relevant part:2

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                  ***

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency for a period of at least six months, the
            conditions which led to the removal or placement of the
            child continue to exist, the parent cannot or will not
            remedy those conditions within a reasonable period of

2
  Mother also challenges termination under 23 Pa.C.S. § 2511(a)(2).
However, based upon our conclusion as to subsection (a)(5), we need not
consider this argument. See In re N.A.M., 33 A.3d 95, 100 (Pa. Super.
2011) (“We must agree with the trial court’s decision as to only one
subsection of 23 Pa.C.S. § 2511(a) in order to affirm the termination of
parental rights.”).


                                        -7-
J-S04043-16


            time, the services or assistance reasonably available to the
            parent are not likely to remedy the conditions which led to
            the removal or placement of the child within a reasonable
            period of time and termination of the parental rights would
            best serve the needs and welfare of the child.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. …

23 Pa.C.S. § 2511.

      Although Mother presents six questions on appeal, she groups them in

the argument portion of her brief into two sections: (1) a challenge to the

orphans’   court’s   determination   that   CYS   satisfied   its   burden   under

subsection (a) of the statute, and (2) an attack upon the findings of the

orphans’ court as to subsection (b).          We shall conduct our review

accordingly.

      We begin with an examination of CYS’s burden pursuant to subsection

(a). Under subsection (a)(5), CYS had the burden to establish the following

five factors:

      (1) the child has been removed from parental care for at least
      six months; (2) the conditions which led to the child’s removal or
      placement continue to exist; (3) the parents cannot or will not
      remedy the conditions which led to removal or placement within
      a reasonable period of time; (4) the services reasonably
      available to the parents are unlikely to remedy the conditions



                                     -8-
J-S04043-16


      which led to removal or placement within a reasonable period of
      time; and (5) termination of parental rights would best serve the
      needs and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1273-74 (Pa. Super. 2003).

      Mother does not contest that Child was removed from her care for at

least six months, or that the conditions which led to Child’s placement

continue to exist.   Rather, Mother argues that the orphans’ court erred in

concluding that the statutory elements were proven because (1) “while not a

perfect parent, she certainly utilized the services provided to her,” Mother’s

Brief at 32; (2) the services CYS provided were inadequate, id. at 22-26;

and (3) she will be able to resume her parental duties upon being paroled.

      The orphans’ court found that “Mother was incapable of accepting

responsibility for her own actions.” Orphans’ Court Opinion, 7/13/2015, at

11. She continually “erect[ed] barriers to reunification [with Child] through

self-destructive behavior.” Id. at 14. Mother’s interest in Child “focused on

her ability to use [Child] as a tool to either punish or reunite with Father.”

Id. at 11.

      The orphans’ court also determined that Mother cannot and will not

benefit from treatment and services “without constant intervention from

CYS, mental health providers, and medical providers for the foreseeable

future.” Id. at 12. Yet, her participation in CYS services was significantly

limited by her “distraction with her relationship with Father.” Id. The lack




                                    -9-
J-S04043-16


of additional treatment for Mother “is immaterial because there is no

evidence to suggest that her behavior would change.” Id. at 15. Further,

“[e]ffective treatment requires Mother to have substantial community

support that Mother refuses to obtain.”       Id.   at 12.   The orphan’s court

explained,

            Mother has no support system to help her, which will leave
      her unable to care for [Child]. After [Mother] left foster care,
      she became homeless. She has no connection to her father.
      [Child’s] maternal grandmother cannot provide for [Mother] due
      to the lack of resources, health problems, past drug use, and
      unwillingness to help care for [Child]. The paternal grandmother
      also refuses to help Mother. Mother also does not have any
      stable peer supports. Transitional housing sources refuse to
      accept Mother due to prior misconducts. … Mother was aware
      that she had serious cardiac problems but refused to see a
      doctor until her incarceration. She is immature and incapable of
      caring for herself.

Id. (citations omitted).   This is all on top of the facts that Mother will be

serving her state prison sentence and that her ability to obtain parole is

speculative, especially given that she spent more than three quarters of her

time in the county jail in isolation for misconduct. Id. at 13.

      Regarding Child’s best interests, the orphans’ court opined as follows.

      In the present case, both parents repeatedly engage in self
      destructive conduct, are incapable of caring for themselves, have
      little to no interest in [Child], and were negligent in their care of
      [Child]. CYS removed [Child] from the custody of the parents
      when [Child] was less than one month old.               [Child] was
      approximately 10 months old at the time of the termination of
      parental rights hearing. As an infant, consistency and trust are
      critical to [Child’s] development. A lack of consistency and trust
      will irreparably and negatively impact how a child processes



                                     - 10 -
J-S04043-16


      information and respond[s] to external stimuli. The damage
      may result in lower intellectual function[] and maladaptive
      behavioral problems. More importantly, developing a bond with
      a consistent adult will positively impact [Child’s] future. At such
      a critical stage of child development, the [orphans’ c]ourt will not
      subordinate the needs of [Child] to the parents’ speculative
      assertions that they might one day fulfill their parental duties.

Id. at 8-9.

      The record contains the following evidence in support of the orphans’

court’s decision. CYS provided services to Mother and Father before Child

was born in the form of housing, but they were evicted therefrom for failure

to obey rules.   N.T., 7/13/2015, at 94-95.    While incarcerated for causing

Child’s injuries, Mother was provided with a number of services by CYS.

Mother was the first incarcerated parent in Warren County to receive

parenting classes from CYS, receiving nine visits from a parent educator

between April 14 and July 7, 2015.      Id. at 11.    As a result, Mother had

“more individual instruction than most parents receive” in a “particularly

intensive specialized course.” Id. at 26. Mother also was the first Warren

County inmate to receive Independent Living (IL) services, id. at 89,

although Mother said that she did not want them, id. at 87. CYS attempted

to   procure   anger management counselling and other           mental health

treatment for Mother, but was unable to do so “because of where she is and

because of her behavior.”      Id. at 175 (noting the lack of internal CYS




                                     - 11 -
J-S04043-16


workers to provide such treatment and Mother’s unavailability to attend

outpatient programs while incarcerated).

       Rather than utilizing these services and time with CYS workers to learn

about Child’s well-being and how she could better parent Child, Mother spent

much of the time with CYS inquiring about Father:3

       [I]t actually got to the point where I had to tell her multiple
       times [that] I’m here for [Child], I’m here for you, this is not
       about [Father]. If [Father] gets brought up, I am leaving, and it
       did get up to the point where I said, Okay, I’m leaving, and I
       had to end the visit.

Id. at 165-166 (testimony of CYS caseworker Chelsea Deppas). See also

id. at 12-15, 81-83, 104-106.     Mother told CYS workers that she did not

want to parent Child unless she could parent Child with Father.4 Id. at 106,

122.   Mother attempted to use Child as a pawn to force Father “to get back

with her.” Id. at 149. Upon considering that Father may one day introduce

a stepmother into Child’s life, Mother indicated that she would “slap [Child]

across the F-ing face” if Child ever called another woman “mom.” Id. at 15.

       Mother stated that the only reason she accepted IL services was “so IL

would pay for her housing so she could get out of jail.” Id. at 87. Mother


3
  Indeed, when Mother was served with the petition to terminate her
parental rights, her immediate concern was about Father’s reaction. N.T.,
7/13/2015, at 99.
4
 Father indicated from the time Child was found dependent that he wanted
no contact with Mother and had no interest in resuming his relationship with
Mother. N.T., 7/13/2015, at 141.



                                    - 12 -
J-S04043-16


also indicated that her desire for individual sessions was motivated by her

desire to get out of prison isolation for a while. Id.

      Even when released from prison eventually, Mother likely will struggle

to find or keep employment, “not only because of the lack of job skills, such

as teamwork and being able to respect authority figures and so on, but also

because of the lack of social skills and personal etiquette, low impulse

control.” Id. at 83.

      Mother claims that she is incapable of controlling her behavior without

CYS providing services to help her, Mother’s Brief at 22-26, and that CYS’s

reliance upon Mother’s prison misconduct “was simply an excuse to avoid

providing adequate reunification services and regular visitation.” Id. at 24.

However, Mother simultaneously notes that her prison behavior improved

despite the lack of services, with only one of her 17 misconducts occurring

between May 1 and July 13, 2015. Id. at 28. Thus, Mother acknowledges

that she was able to control her behavior without receiving services, but she

nonetheless chose to engage in misconduct knowing that it would prevent

her from seeing Child.      N.T., 7/13/2015, at 36-37 (“[CYS caseworker

Deppas] reinforced it with her, if you’re not in lockup, we can bring the baby

down to see you more often, and they opened the door to take her out of

there and she immediately started hitting the guard at that time, to the

point they had to handcuff her and take her upstairs.           She had the




                                     - 13 -
J-S04043-16


opportunity to have visits however often [CYS] wanted to bring [Child] in but

[Mother] just wouldn’t do it.”).    Mother’s almost complete lack of contact

with Child for the overwhelming majority of Child’s life is the fault of Mother.

      Rather   than   persuade     us    that    the   trial   court’s   decision   was

unsupported by the evidence, Mother has convinced us that she is

continuing to blame others for her failure to parent Child appropriately.

See, e.g., id. at 16 (“[O]ftentimes she would blame [Father] for many of

the things that were a problem.”); id. at 82 (“A lot of the time she blamed

[Father and] said that [Father] should be in jail, and this was his fault.”).

      The only witness who offered testimony that favored Mother’s position

was Carl Longosky, the licensed psychologist who examined Mother.                   Mr.

Longosky did opine that Mother had the potential to parent Child with

support, training, and treatment, if Mother “buys into those supports,

cooperates with them, and follows through with her treatment.” Id. at 63.

However, Mr. Longosky’s opinions were based upon a single session with

Mother in February 2015 and limited information about her history. 5 Id. at

52, 65.

      Further, Mr. Longosky offered the opinions that “the best predictor of

future behaviors is past behavior,” id. at 57, and that if Mother was to be

reunited with Child, it would have to be done “rather quickly” and could not

5
  For example, Mr. Longosky was unaware that Child had been injured.
N.T., 7/13/2015, at 56.


                                        - 14 -
J-S04043-16


“wait a whole lot longer.”    Id. at 70.   This is because “[t]here are critical

periods in child development where certain things need to be happening to

them or that sometimes we have problems developing.” Id. Mr. Longosky

opined that “it would be very difficult for her to raise her child appropriately”

without supports and community support, id. at 63-34, of which Mother has

none. Given Mother’s history of poor cooperation with service providers and

future incarceration for up to several years, Mr. Longosky’s testimony

supports the orphans’ court’s decision that it is in Child’s best interests to

terminate Mother’s parental rights now rather than to wait to see if she is

paroled, finds heretofore unknown community supports, and suddenly

adopts the opposite attitude and behaviors from those she has exhibited

thus far.

      Based upon this record, the orphans’ court committed no error or

abuse of discretion in concluding that CYS met its burden of proving that

Mother cannot or will not remedy within a reasonable period of time the

conditions which led to Child’s removal, that continued services for Mother

are unlikely to remedy within a reasonable period of time the conditions

which led to removal, and that termination of Mother’s parental rights would

best serve the needs and welfare of Child.

      We    next   consider   whether   the   orphans’   court   gave   adequate

consideration to the welfare of Child under subsection 2511(b). “Intangibles




                                     - 15 -
J-S04043-16


such as love, comfort, security, and stability are involved when inquiring

about the needs and welfare of the child.” In re K.Z.S., 946 A.2d 753, 760

(quoting In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006)).

      The court should also consider the importance of continuity of
      relationships to the child…. The court must consider whether a
      natural parental bond exists between child and parent, and
      whether termination would destroy an existing, necessary and
      beneficial relationship. Most importantly, adequate consideration
      must be given to the needs and welfare of the child.

Id. (internal citations omitted). “The mere existence of an emotional bond

does not preclude the termination of parental rights.”    In re N.A.M., 33
A.3d 95, 103 (Pa. Super. 2011).

      Mother claims that the orphans’ court erred or abused its discretion in

determining that termination of Mother’s parental rights would best serve

Child’s developmental, physical, and emotional needs. Mother’s Brief at 34.

Mother maintains that, without a study or evaluation of the bond between

her and Child, there was not clear and convincing evidence of record that

Child would not be harmed by termination of Mother’s rights. Id. at 6, 34.

In support, Mother points to testimony that “even after nearly seven (7)

months of little to no contact between Mother and [Child], [Child] still

seemed to recognize Mother’s voice,” id. at 35, and argues that the

testimony of Child’s bond with prospective adoptive parents “was conflated

and, to a certain extent, incredible.” Id. at 36.




                                     - 16 -
J-S04043-16


      Mother’s arguments are meritless. First, it has long been the law of

this Commonwealth that, “[i]n analyzing the parent-child bond, the orphans’

court is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert.” In re K.K.R.-S., 958 A.2d 529, 533

(Pa. Super. 2008). Second, this Court will not second-guess the credibility

determinations of the orphans’ court. In re A.J.B., 797 A.2d 264, 266 (Pa.

Super. 2002). Third, nothing in the record suggests that Child has any bond

with Mother such that Child will be harmed by its severance.     In re K.Z.S.,
946 A.2d at 762-63 (“In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.”).

      Finally, the orphans’ court’s determination that Child’s needs will be

best served by termination of Mother’s parental rights is supported by the

record. As discussed in connection with our subsection (a) analysis above,

Mother is unable to provide Child the care she needs. Child was less than

one month old when she was removed from Mother’s care. After Mother’s

negligence caused Child to fall and fracture her skull in two places, Mother’s

only contact with Child has been through a glass window at the prison which

lasted approximately 15 minutes because Child “started to become fussy and

squirmy and she wanted to leave,” N.T., 7/13/2015, at 166; and visits after

court hearings, during which Child was asleep, was handed back to the CYS

worker by Mother after five minutes because Mother did not want to parent




                                    - 17 -
J-S04043-16


her without Father, or became upset when she was given to Mother and

pushed away from her. Id. at 121-23, 166-67.

      On the other hand, Child appears to have formed a bond with Mother’s

cousin Carla, who has been identified as a permanent resource for Child.

Id. at 169 (recounting how Child pushed away from the CYS worker and

reached for Carla, “which is the first time she had done that with anybody”);

see also id. at 125-26 (testimony that Child is eager to see Carla, nestles

into Carla, and cries when being transported away from Carla). Accordingly,

we discern no error or abuse of discretion in the orphans’ court’s finding that

termination of Mother’s parental rights best serves Child’s best interests.

      Therefore,   because    the    record    supports   the   orphans’   court’s

conclusions under subsections 2511(a)(5) and (b), and Mother has identified

no error of law or abuse of discretion, we affirm the order terminating

Mother’s parental rights to Child.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/27/2016




                                      - 18 -